Citation Nr: 1713714	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-48 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right thoracic pain, back pain.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1985 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, regardless of the determination reached by the RO in March 2009 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the Veteran's previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In March 2012, the Veteran testified before an RO Decision Review Officer (DRO).  In February 2017, he testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The issue of entitlement to service connection for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied service connection for right thoracic pain, back pain.

2.  Some of the evidence received since the April 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right thoracic pain, back pain.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service connection for right thoracic pain, back pain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for right thoracic pain, back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim of entitlement to service connection for back pain, including right thoracic pain, that was initially denied by the RO in an April 1998 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 1998 rating decision included service treatment records (STRs), post-service treatment records, and a VA examination report.  The Veteran's claim was denied because the RO found that although the Veteran's STRs documented treatment for back pain following a fall in 1985, they did not reflect a permanent residual or chronic disability after that treatment concluded.

Evidence added to the record since the April 1998 rating decision consists of additional post-service treatment records, Social Security Administration (SSA) records, lay statements, the Veteran's DRO and Board hearing testimony, and a VA examination report.  This evidence is "new," as it was not previously submitted to agency decision makers.  At least some of it is also material, as it addresses the reason for the prior denial.  For example, the Veteran's DRO hearing testimony documents his assertion that he has had problems with his back ever since his in-service injury.  Thus, as new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right thoracic pain, back pain, is reopened.


REMAND

The Veteran asserts that he has a current back disability that began during service, when he slipped and fell on a wet ramp.  During his DRO hearing, he testified that he experienced both back and chest pain at the time of that in-service fall, that his back pain continued thereafter, and that he believed he sustained a fracture or other injury to his thoracic spine that went undiagnosed, because he was not permitted to attend a scheduled bone scan.  The Veteran also asserts that although he sustained a post-service fall in 1994, that incident merely exacerbated the symptoms that had been caused by his in-service injury.  Although the Board regrets the delay, an additional VA examination is needed prior to adjudication of his claim.

The Veteran's STRs confirm that he sought treatment for pain on the right side of his back in early March 1985, following a fall.  Tenderness and spasm were noted on the right side of his thoracic spine, and he was diagnosed with a contusion.  During another evaluation several days later, a clinician provided a differential impression of "mid trap strain" versus "rib dysfunction."  The Veteran continued to seek treatment for back pain throughout that month.  X-ray studies of his lumbosacral spine and right scapula were conducted but did not reveal any abnormalities.  A bone scan was subsequently scheduled for April 5th, but, as the Veteran has noted, he missed the appointment.  During treatment on April 8th, he reported that he was able to do his training but was experiencing back pain after doing 15 to 20 push-ups.  On April 11th, he was issued a push-up waiver, and additional in-service treatment for back symptoms is not documented thereafter.

Following the Veteran's post-service fall in 1994, various imaging studies of his thoracolumbar spine were conducted and revealed conditions that included a transitional vertebra at the lumbosacral junction, a large right lateral osteophyte at T3-4, and thoracic spondylosis.  During treatment in February 1995, a private clinician noted a "large, increased density in the right T3 area" of the Veteran's spine based on x-ray imaging, which he noted gave "the impression of a healed anterior wedge deformity which appears to be a compression fracture."  The clinician's diagnostic impressions included "rule out thoracic compression fracture and potential myelopathy."  Later that month, following additional imaging studies, the same clinician observed that the Veteran had a "huge osteophyte formation at T3-4 which has incorporated the left costovertebral joint."  The clinician stated that it was obvious that the Veteran's post-service injury was not responsible for that abnormal formation, but he did not offer an opinion as to what had caused it.

The Veteran was initially afforded a VA examination in connection with his claim in February 1998.  That examiner stated that he supposed it was possible that the Veteran's osteophyte formation was related to his in-service fall, but that it was difficult to believe that the Veteran's current back pain was related to that incident given his lack of symptoms between his recovery from the in-service fall and his work injury.  During a November 2008 VA examination, the examiner acknowledged spurring in the Veteran's thoracic spine, but opined that the Veteran's current back disability, which he characterized as a chronic lumbosacral strain, was less likely than not related to service.  In support of that opinion, he noted only that the Veteran separated from service in 1991 and sustained a major injury to his back in 1994.

Unfortunately, inadequacies in the medical opinions currently of record necessitate a remand.  In that regard, both the 1998 VA examiner and the 2008 VA examiner inappropriately relied on the absence of medical evidence of a back condition between 1985 and 1994 when discussing whether the Veteran's current back condition was caused by an in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, it is unclear whether the 2008 examiner considered the medical evidence of record that suggests the osteophyte formation in the Veteran's thoracic spine was present prior to his 1994 work injury.  Finally, although the 1998 VA examiner conceded that a relationship between the Veteran's osteophyte formation and an in-service injury was possible, the equivocal language he employed in doing so renders that opinion insufficient to establish service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

In short, while the evidence suggests that the Veteran's back disability may be associated with his in-service fall, it is insufficient to decide the claim.  As a result, an additional VA examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an orthopedist or orthopedic surgeon to determine the nature and etiology of his thoracolumbar spine pain.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported in detail.  If an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the claims file to an orthopedist or orthopedic surgeon for review after the examination, including any necessary testing, has been conducted by an appropriate clinician.

Following review of the claims file, the orthopedist or orthopedic surgeon should respond to the following:

(a) Please identify all current disorders of the Veteran's thoracolumbar spine.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of claim, and specifically discuss whether the Veteran has or had a thoracic compression fracture.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (June 2008) meet the criteria for a "current" diagnosis.  For any diagnoses of record that cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each thoracolumbar spine disorder identified, is it at least as likely as not (50 percent probability or more) that the disorder began in service or is otherwise related to service?  Please explain why or why not, specifically discussing the significance of (1) the Veteran's 1985 in-service fall and subsequent treatment for thoracic spine pain; (2) a clinician's March 6, 1985, differential impression of "mid trap strain" versus "rib dysfunction"; (3) a private clinician's February 1995 assertion that it was obvious the abnormal formation at T3-4 of the Veteran's spine was not caused by his 1994 injury; (4) the articles on costovertebral joint dysfunction and vertebral compression fractures submitted by the Veteran in 2009; and (5) the Veteran's assertion that he initially experienced back and chest pain after his in-service fall and has continued to experience back symptoms since then.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


